Exhibit 99.1 1 PLX Confidential PLX Confidential Cash Buyback of Options PLX has not initiated the offer to purchase referred to below.PLX may stilldecide to not implement the offer to purchase or to delay its implementation.Ifthe offer to purchase is commenced, PLX will file a Tender Offer Statement onScheduleTO with the Securities and Exchange Commission (“SEC”).Persons who may be eligible to participate in the offer to purchase should readthe Tender Offer Statement and other related materials when they becomeavailable because they will contain important information about the offer topurchase.PLX’s option holders will be able to obtain these written materialsand other documents filed by PLX with the SEC free of charge from the SEC’swebsite at www.sec.gov. In addition, PLX’s option holders may obtain freecopies of these documents filed by PLX with the SEC by directing a writtenrequest to: PLX Technology, Inc., 870 W. Maude Avenue, Sunnyvale,California 94085, Attention: Arthur Whipple. 2 PLX Confidential PLX Confidential Why is PLX doing a Cash Buyback? ШMost employee options are significantly “under water”and have no value to employees ШProvide an alternative that would give employees somevalue for their high priced options (especially under thecurrent market conditions) ШPLX will benefit from a reduction in future stockcompensation expense and fewer potential sharesoutstanding 3 PLX Confidential PLX Confidential Legal ШThe information that we are about to discuss ispreliminary ШThere is a FAQ document that is available that mayanswer your initial questions ШThe actual offer will be in the form of a “tender offer”that PLX will file with the SEC ШThat document may supersede any of the informationyou are getting today ШWe are planning to file the tender offer with the SEC inthe next few weeks 4 PLX Confidential PLX Confidential Cash Buyback Plan Highlights ШAll PLX employees, executives and board members willbe eligible to participate ШAll options priced at $5.00 or greater (81% of optionsoutstanding) will be eligible ШBuyback price will be based upon the Black-Scholes“fair value” model ШAbout 3.5 million shares will be available for repurchase ШIf 75% of the eligible options are returned and the PLXshare price is $2.50 the Company will pay $1 million forthe tendered options 5 PLX Confidential PLX Confidential Buy Back Example ШOption Price: ШPLX Stock Price: Ш# of Options: ШPrice Offered Per Share: $.44 ШTotal cash for all options: $880 6 PLX Confidential PLX Confidential Timing ШFAQ is complete ШEmployee communication starting today ШTender offer filed before the end of March ШBuyback prices will be established based upon the PLXstock price on a date before the offer commences ШParticipants have twenty business days from theeffective date of the tender to make their choices ШCould be complete and payments made by the 5/15/09pay period
